TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00209-CR



                                  Victor Alonso Godina, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
            NO. 01-302-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Victor Alonso Godina seeks to appeal from a judgment of conviction for indecency with a

child by contact. The trial court has certified, and the record confirms, that Godina waived the right of

appeal as part of a plea bargain agreement. See Tex. R. App. P. 25.2(a)(2); Blanco v. State, 18 S.W.3d

218, 220 (Tex. Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App.

2003). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                                Mack Kidd, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed

Filed: June 19, 2003

Do Not Publish
2